Citation Nr: 0309819	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-08 065	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 1993, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to July 1, 1998, 
for a 100 percent schedular rating for a schizoaffective 
disorder with PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1968 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO).  The case returns following a March 
2001 remand by the Board.  In connection with his appeal the 
veteran testified before a Decision Review Officer at the RO 
in January 2002; a transcript of that hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  In an unappealed rating decision dated in November 1985, 
the RO denied entitlement to service connection for PTSD.  

3.  An application to reopen the claim of entitlement to 
service connection for PTSD was first received from the 
veteran on July 19, 1993.

4.  In an unappealed November 1994 rating decision, the RO 
awarded service connection for PTSD and assigned an initial 
10 percent rating, effective July 19, 1993.

5.  An informal claim for increase was received prior to June 
1998; it was first factually ascertainable on June 26, 1998, 
that the veteran's psychiatric disability had increased in 
severity to the extent that it warranted a 100 percent 
schedular rating.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 19, 
1993, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2002).

2.  The criteria for an effective date of June 26, 1998, but 
not earlier, for the assignment of a 100 percent schedular 
evaluation for schizoaffective disorder with PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.157(a), 3.400, 4.130 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
Furthermore, the record reflects that in a statement of the 
case and a supplement thereto the veteran was informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
The veteran has been advised as to the laws and regulations 
governing the assignment of effective dates for awards of 
service connection and increased ratings.  Moreover, the 
Board specifically remanded these matters in March 2001 for 
RO action consistent with the VCAA.  In a letter dated in 
March 2002, the veteran was again informed the veteran of the 
evidence needed to support his claims and the information 
needed from him to enable VA to obtain additional evidence on 
his behalf.  He was also advised of the additional evidence 
he should submit if he did not desire the RO's assistance in 
obtaining such evidence.  Therefore, the Board is satisfied 
that the notification requirements of the VCAA have been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record also reflects that all available records pertinent 
to the veteran's claims have been obtained.  Here the Board 
also emphasizes that throughout this appeal the veteran has 
argued that entitlement to the effective dates sought is 
warranted based on the evidence already of record.  He has 
not identified the existence of any additional evidence or 
argued that there are any developmental deficiencies in the 
current record.  The Board is also unaware of any outstanding 
evidence or information that could be obtained to 
substantiate these claims.  As such, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2002).

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (2002).


A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2002).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  

PTSD and schizoaffective disorder are rated under the General 
Rating Formula for Mental Disorders.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9211 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

Reasonable doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2002).

If a formal claim for compensation has previously been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(b) (2002).

The effective date of an increased disability rating is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  Otherwise, it is the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a)(b)(2); 38 C.F.R. § 3.400(o).  

Analysis

Service Connection

Although the veteran first applied for VA compensation 
benefits for a psychiatric disability shortly after discharge 
from service, that claim was denied in a unappealed 
September 1970 rating decision.  In an unappealed decision of 
November 1985, the RO again considered the veteran's claim, 
then specified as entitlement to service connection for PTSD.  
The RO denied the claim based on the lack of a diagnosis of 
PTSD.  The veteran has not alleged CUE in either decision.  

In October 1985 the RO received service personnel records 
that were not associated with the claims folder until after 
the November 1985 rating decision.  In a January 1986 
deferred rating decision, the RO determined that no rating 
action was required because no claim was pending.  Such 
additional service records did not, however, contain any 
medical information as to the existence of diagnosed PTSD or 
other psychiatric disability.  Insofar as the service 
personnel records were not material to the veteran's service 
connection claim, the conclusion that no further rating 
action was necessary at that time was consistent with legal 
authority.  

On July 19, 1993, the RO received a statement in which the 
veteran argued that service connection for PTSD was 
warranted.  He identified private medical treatment and 
provided the appropriate releases.  The private records 
mostly reflect diagnoses of a schizophrenic disorder.  The 
first diagnosis of PTSD offered by a physician in the current 
record is shown in a November 1993 medical statement.  PTSD 
was also diagnosed as a result of a VA examination conducted 
in February 1994.

As set out above, the effective date of a grant of service 
connection based on new and material evidence other than 
service department records is the later of the date of 
receipt of the reopened claim or the date entitlement arose.  
In this case a review of the statements and documents 
received subsequent to the final November 1985 rating 
decision clearly shows that no claim to reopen was received 
prior to July 19, 1993.  Therefore, July 19, 1993, is the 
earliest possible effective date for the grant of service 
connection.  

The Board further notes that the veteran did not appeal the 
November 1994 rating decision that assigned July 19, 1993, as 
the effective date for the grant of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Consequently, the determination is final in the absence of 
CUE.  As explained above, there was no error in the RO's 
determination.



Increased Rating

The veteran did not appeal the November 1994 rating decision 
that assigned an initial rating of 10 percent for PTSD, after 
granting service connection for this disability.  He has not 
claimed CUE in that decision.  As such, it is final.  The 
next correspondence in the claims file is date-stamped as 
having been received July 1, 1998.  In that statement the 
veteran requested an increased rating for his PTSD.  Such is 
the effective date currently assigned for his 100 percent 
schedular rating for psychiatric disability, now recognized 
as schizoaffective disorder with PTSD.  

The claims file does contain VA treatment records relevant to 
the veteran's psychiatric status, dated from April 22, 1997, 
forward.  Therefore, the Board acknowledges that such records 
may be considered as informal claims for the purposes of 
determining the effective date of the increased evaluation.  
See 38 C.F.R. § 3.157.  Pertinent entries are described in 
brief below.

On April 22, 1997, the veteran reported "very mild 
depressive episodes" and examination was negative for mania 
or suicidal/homicidal episodes.  The veteran also reported 
having panic attacks, but was noted by the examining 
physician to be pleasant and sociable.  In June 1997, the 
veteran reported having no depression and indicated that his 
paranoia attacks occurred less frequently.  His mood was 
described as euthymic and his conversation was goal-directed.  
In August 1997 he was described as calm and in complete 
control, without complaints of depression or mania and with 
report of only infrequent paranoia.  He was again noted to be 
goal-directed and euthymic.

In November 1997 the veteran was stated to be "mentally 
satisfactory," except for having more nightmares about the 
war.  He reported infrequent thoughts of suicide.  His 
conversation was goal directed and he was cooperative.  
Examination revealed mild depression.  One April 1998 entry 
notes that the veteran was mildly depressed.  Entries dated 
in April and May 1998 do question the veteran's compliance 
with medications prescribed for schizoaffective disorder, 
noting a failure to accurately take the prescribed dose or 
taking more than prescribed, resulting in several episodes of 
"delirium" for which the veteran was treated and 
stabilized.  In May the veteran did report some mania and in 
early June he did report "brief" feelings of paranoia.  The 
entries also note the veteran to be in a "great" or 
"outstanding" mood, without depression, sleep problems, 
nightmares/flashbacks or suicidal/homicidal ideation.  Also, 
VA outpatient records dated later in June 1998 specifically 
note the absence of suicidal or homicidal ideation or 
behaviors and also note that the veteran's thought processes 
were redirectable.  

The medical findings in the April 1997 to early June 1998 VA 
treatment records, described above, do not demonstrate any 
gross impairment in the veteran's thought processes or 
communication; any persistent delusions or hallucinations; 
any grossly inappropriate behavior; any persistent danger of 
hurting self or others; any intermittent inability to perform 
activities of daily living; or any disorientation to time or 
place or memory loss for the names of close relatives, own 
occupation or own name.  Rather, despite showing complaints 
of mild depression and some paranoia, the records reflect 
that the veteran continued to function adequately throughout 
this time period without noted behavioral problems or other 
psychiatric symptoms such as would warrant a schedular rating 
of 100 percent.  

On June 26, 1998, the veteran was brought to the emergency 
room by his son.  He was sleeping soundly and indicated he 
was being admitted at his son's request.  He was noted to be 
fully oriented.  Although rambling and rapid, his speech was 
clear.  The veteran denied homicidal or suicidal intentions, 
but his son indicated that the veteran had tried to choke him 
a day earlier.  The next date the veteran was noted to be 
sleeping, without any difficulties noted.  No suicidal 
behaviors or ideation was noted.  There was evidence of 
anxiety and the veteran's affect was appropriate but flat.  
He evidenced poor insight and judgment and was distractable 
and disorganized, with decreased concentration.  He was noted 
to be redirectable and he was interacting with staff.  His 
behavior was controlled.  

On June 28, 1998, the veteran's speech was noted to be 
hyperactive and intrusive.  He was redirectable and in a 
euthymic mood.  On the next day he evidenced agitation.  On 
June 30, 1998, he evidenced a bright affect, but was noted to 
have some bizarre behavior.  

The veteran was hospitalized from July 22 to August 2, 1998.  
The hospital report notes that the veteran had been treated 
at a VA facility from June 26, 1998, prior to transfer to the 
current VA facility.  The veteran was noted to have been 
admitted for manic behavior, having nearly choked his son on 
a fishing trip.  The veteran was paranoid, believing he was a 
federal agent.  He was circumstantial but easily redirectable 
to examination.  There were no signs of agitation or anger.  
His mood seemed expansive, but the physician noted that 
information showed some disparity in his report.  The veteran 
also seemed mistrustful but cognitive function was intact.  
The physician noted that the veteran was oriented, coherent 
and euthymic, without suicidal or homicidal ideation at 
discharge.  The veteran was considered both competent and 
employable at that time, with a current global assessment of 
functioning score of 40 and a past year score of 50.  

The report of an August 1998 VA examination notes symptoms of 
avoidance, emotional numbing, frequent flashbacks, strong 
anxiety, hyperarousal and a loss of interest in activities.  
The veteran also reported panic attacks occurring several 
times per month, depression, poor concentration, paranoid 
delusions and passive suicidal ideation.  He presented as 
disheveled and depressed, with a markedly disorganized 
thought process.  He evidenced some circumstantial and 
tangential thinking and his thought content was remarkable 
for paranoid delusions and visual hallucinations.  Cognitive 
examination was negative and there was no suicidal or 
homicidal ideation.  The examiner opined that the veteran was 
severely impaired due to psychiatric disability, with a 
global assessment of functioning score of 30.  The examiner 
then stated that the bulk of symptoms came from 
schizoaffective disorder, and that the veteran's PTSD 
symptoms contributed and made it difficult for the veteran to 
obtain employment.  

The records associated with the June 26, 1998, and July 22 to 
August 2, 1998, hospitalizations reflect a decrease in the 
veteran's functioning due to increased psychiatric 
disability.  Impairment in the veteran's thought processes in 
the form of delusions, inappropriate behavior and rambling 
speech was noted.  The August 1998 VA examiner considered 
those symptoms and contemporary examination findings and 
determined that the veteran's psychiatric symptomatology was 
attributable to schizoaffective disorder and PTSD, both 
opined to be related to service.  The VA examiner also noted 
that such symptoms were severe in nature and prevented the 
veteran from working.  This assessment is consistent with 
assignment of a 100 percent schedular rating for psychiatric 
disability under 38 C.F.R. § 4.30.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that it is factually as of June 26, 1998, that the 
veteran's psychiatric disability had increased to the extent 
that a 100 percent evaluation was warranted.  Accordingly, an 
earlier effective date of June 26, 1998, is warranted for the 
grant of a 100 percent rating.  

ORDER

Entitlement to an effective date prior to July 19, 1993,  for 
the award of service connection for PTSD is denied.

Entitlement to an effective date of June 26, 1998, but no 
earlier, for a 100 percent schedular rating for 
schizoaffective disorder with PTSD is granted, subject to the 
criteria governing the payment of monetary awards.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

